315 N.E.2d 350 (1974)
Paul Thomas KENNEDY, Appellant (Defendant below),
v.
STATE of Indiana, Appellee (Plaintiff below).
No. 1173S232.
Supreme Court of Indiana.
August 20, 1974.
Ronald V. Aungst, Valparaiso, for appellant.
Theodore L. Sendak, Atty. Gen., John H. Meyers, Deputy Atty. Gen., Indianapolis, for appellee.
HUNTER, Justice.
This is a direct appeal from a second degree murder conviction. Appellant's previous conviction was reversed by this Court in Kennedy v. State (1972), Ind., 280 N.E.2d 611. Two issues are raised here for our determination:
(1) Whether the trial court erred in admitting certain photographic exhibits into evidence;
(2) Whether the evidence was sufficient to support the conviction.
Appellant's first contention is that two photographs depicting a handgun, which was found along the route of appellant's departure from the scene of the shooting, were improperly admitted at trial. However, testimony at trial disclosed that appellant had assaulted two victims with a handgun, and the photographs were offered to show that the handgun depicted was found along the route of appellant's escape. Thus, the photographs were clearly relevant and were properly admitted as circumstantial evidence of appellant's guilt.
Appellant's challenge to the sufficiency of the evidence is that the State failed to prove that appellant was sane beyond a reasonable doubt. However, there was substantial expert evidence that the defendant was sane, accompanied by lay evidence as to his sanity. On appeal, this Court will not weigh the evidence nor determine the credibility of witnesses.
Judgment affirmed.
ARTERBURN, C.J., and DeBRULER, GIVAN and PRENTICE, JJ., concur.